DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the application filed on June 8, 2022. Claims 1-19 are pending at the time of examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1	Claims 1-3, 7-12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Barak et al. (US 2020/0202471 A1) in view of Qian (US 2013/0085959 A1).

As per claim 1, Barak disclose a method for optimizing data between an industrial plant database system and one or more mobile client devices, the method comprising: 5 
retrieving a set of parameters associated with an operator identifier, the set of parameters comprising one or more data record selection parameters, wherein the one or more data record selection parameters define criteria for selecting data records from a first set of data records associated with the operator identifier within a database (para. 0062, as retrieving tasks associated with an identity employee; para. 0078); 10 
retrieving a set of rules associated with the operator identifier, the set of rules comprising one or more version synchronization rules, wherein each version rule defines criteria for selecting one data record version from among a plurality of data record versions associated with the operator identifier (para. 0067, as the plurality of rules), for 15 between the database and a mobile client device that has been associated with the operator identifier (para. 0063, as the retrieval data of details tasks being determined characteristics of the task by association with relation of other tasks); 
responsive to initiation of a data session between the mobile client device and the industrial plant database system: 20 retrieving from the first set of data records associated with the operator identifier, a second sub-set of data records that has been selected based on the set of parameters; identifying within the second sub-set of data records, one or more data records that 25have multiple data record versions stored within the database; selecting from among the second sub-set of data records, a third sub-set of data records comprising at least one of: 30one or more data records from within the second sub-set of data records that have only a single data record version stored within the database; and 56Yokogawa Ref.: 18SG0012MLP Ref: P20031377US-01 for one or more data records within the second sub-set of data records and that have a plurality of data record versions stored within the database, a selected data record version from among said plurality of data record 5versions, wherein the selected data record version is selected based on one or more of the version rules (para. 0065, as three types of safety-relation information includes information about each worker assigned of the tasks, each worker starts time of the task within their shift; as first (para. 0067), second (para. 0071) and third synergy (para. 0080) data from three types of safety-relation information); 
the mobile client device with the database by transmitting the third sub-set of data records from the database to the mobile client device (para. 0082, as the system 100 transmit information to include identifying an employee located with a distance from the industrial apparatus).
Barak does not explicitly teach, but Qian teaches data synchronization between an industrial plant database system and one or more mobile client devices (para. 0027). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to implement the step of data synchronization between an industrial plant database system and one or more mobile client devices as taught by Qian because it would enable the field operator in the industrial plant environment to coordinate obtaining of appropriate plant information from various sources of task procedures in order to operate a particular plant asset in properly and accurately manners, as suggested by Qian (para. 0004).
 
As per claim 2, Barak further teaches wherein the transmitted third sub-set of data records does not include multiple data record versions of any data record (para. 0076).  
As per claim 3, Barak further teaches wherein: 15 one or more of the data record selection parameters within the set of parameters are defined based on operator input; and one or more of the version synchronization rules within the set of synchronization rules are 20defined based on historical data corresponding to prior data record version selection associated with the operator identifier or with a group with which the operator identifier is associated (para. 0066, as handover event /tasks to an employee shift change (“historical data”).
20As per claim 7, Barak further teaches one or more data records included within the third sub-set of data records and that have a plurality of data record versions stored within the database, displaying on a display of the mobile client device: information corresponding to the plurality of data record versions corresponding to such 25data record; and information identifying which of the plurality of data record versions, corresponding to such data record, has been selected for the third sub-set of data records (Fig. 6, para. 89).  
30
As per claim 8, Barak further teaches receiving through operator input at the mobile client device, information identifying substitution of a first data record version of a particular data record that has been included within the third sub-set of data records, with a second data record version of the particular data record, within the third sub-set of data records stored in the database; and 5 modifying the third sub-set of data records by substituting the first data record version with the second data record version (Fig. 6C,
As per claim 9, Barak further teaches wherein selection of data record versions of the 10third sub-set of data records is implemented at the mobile client device based on historical data corresponding to prior data record version selection that has been transmitted from the industrial plant database system to the mobile client device (Fig. 6B, para. 0090).
As per claims 11-12, 16-18 have similar limitations as recited in claims 2-3, 7-9; therefore, they are rejected under the same subject matter.
As per claims 10 and 19, the independent claims recite several elements that are similar to the elements recited in claim 1, except in the context of a computer-readable medium, and a system, respectively. Therefore, they are rejected at least for the same reasons as claim 1.

2	Claims 4-6, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Barak et al. (US 2020/0202471 A1) in view of Qian (US 2013/0085959 A1) and further in view of Mau (US Patent No. 7,222,139).
As per claim 4, Barak and Qian do not explicitly teach, but Mau teaches wherein the third sub-set of data records selected 25from the second sub-set of data records excludes any data record version of a data record that is identical to or that has been generated prior to a data record version of the same data record that is stored on the mobile client device (col. 5, lines 5-25).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Barak and Qian to implement the above steps as taught by Mau because it would reduce the system resource usages of network bandwidth. This the motivation to do so would improve the speed up of data synchronization between the client/server.   
As per claim 5, Mau further teaches comprising the step of comparing version numbers 30of data records stored on the mobile client device with version numbers of corresponding data records within the second sub-set of data records, for excluding from the third sub-set 57Yokogawa Ref.: 18SG0012MLP Ref: P20031377US-01 of data records, any data record versions of a data record that is identical to or that has been generated prior to a data record version of the same data record that is stored on the mobile client device (col. 5, lines 36-61).  
5
As per claim 6, Barak and Qian do not explicitly teach, but Mau further teaches responsive to interruption of the data synchronization session between the mobile client device and the industrial plant database system, identifying a fourth sub-set of data records within the third sub-set of data records that have not been fully transmitted from the 10database to the mobile client device within the data synchronization session; and upon resumption of the data synchronization between the mobile client device and the industrial plant database system, transmitting the fourth sub-set of data records from the database to the mobile client device without retransmitting data records within the third 15sub-set of data records that have been fully transmitted to the mobile client device prior to interruption of the data synchronization session (col. 1, lines 39-45; col. 5, lines 5-25).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Barak and Qian to implement the above steps as taught by Mau because it would reduce the system resource usages of network bandwidth. This the motivation to do so would improve the speed up of data synchronization between the client/server.   
As per claims 13-15 have similar limitations as recited in claims 4-6; therefore, they are rejected under the same subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Altendorf et al. (US 20200012249 A1) discloses Method for parameterizing an automation field device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        June 12, 2022